Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 10 in the reply filed on 09/28/2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/28/2022.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected for the recitation of “corn yarn” in line 6. It is believed Applicant intended to recite “core yarn”. Applicant is advised to clarify the claim language.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. [PG Pub. 2019/0284730].
Regarding claim 1, Wang et al. teach a composite yarn comprising a core yarn and an outer wrapping yarn wherein the core yarn further comprises at least one piece of an elastic filament and wherein the outer rapping yarn is made of short fiber and the outer wrapping yarn is spirally wrapped around the core and the drafting ratio is in the claimed range. 
Regarding claim 5, the count of the outer wrapping yarn is within the claimed range and the denier of the core yarn is within the claimed range. 
Regarding claims 6-8, the short fiber is a fiber having a length ranging in the claimed range and the short fiber is a natural fiber or a chemical fiber and can be cotton [0020-0022].
Regarding claim 10, Wang et al. teach an elastic fabric comprising interweaving a warp yarn or a weft yarn wherein the weft yarn is the composite yarn as described in claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. [PG Pub. 2019/0284730] in view of Benelli (WO 2019/159155).
Regarding claims 2-4, Wang et al. teach the twists per inch are in the claimed range, but are silent regarding the claimed length of the outer wrapping yarn and the number of winding turns of the outer yarn. However, Benelli teaches the number of winding turns of the outer wrapping yarn on the core yarn as a results effective variable. It would have been obvious to one of ordinary skill in the art to use the teachings of Benelli in Wang et al. in order to provide a yarn with good elasticity and strength and arrive at the claimed outer wrapping yarn length and number of winding turns of the outer wrapping yarn on the core yarn through routine experimentation.

Prior Art Cited but not Used in Rejection
WO 8200304 teaches the claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789